Hirschberg, J.:
The question involved in the submission herein relates to the title to certain real estate in the borough of Brooklyn which the plaintiff has contracted to sell and convey to the defendant, but which the defendant refuses to take on the ground that the plaintiff’s title is not marketable. The property in question is owned by the plaintiff, and the dispute arises by reason of the form of a prior deed of the property executed! in the year 1897 by the then owner to one Frank H. Finch. In the conveyance to Finch he is described as “Frank H. Finch of the city and State of New York, and Frank H. Finch, of tlndercliff, county of Bergen and State of New Jersey, "party of the second part.” On January 5, 1898, Finch executed and delivered a full covenant and warranty deed of the premises, in which deed he and his wife áre described as grantors as “Frank H. Finch and Lillian Finch, his wife, of Undercliff, Bergen County, New Jersey,” and thereafter the plaintiff acquired the property through mesne conveyances, not necessary to mention in detail.
Subsequent to the plaintiff’s acquisition of the property, viz., on March 17, 1906, she entered into a contract to sell the same to one Frank I. Miller. At the time for passing title Miller refused to accept the deed because of the double description of Finch in the prior deed herein reférred to. He brought an action against the plaintiff for a judgment relieving him from the purchase based upon a defect in the title, and the trial resulted in a judgment in his favor, which judgment was duly *313entered in the clerk’s office of the county of Kings on January 11, 1909, the court finding as a material fact “That Frank H. Finch, of the city, county and State of New York, has not since the 4th day of October, 1897, conveyed the said property or parted with his right, title and interest therein, nor' has his interest been otherwise disposed of, and that the right, title and interest of the said Frank H. Finch is still outstanding.” The judgment decreed that because of this fact the title to the premises in question was unmarketable, and this judgment has never been reversed, vacated or set aside.
On the 31st of August, 1909, the plaintiff obtained a deed of the premises from the said Frank H. Finch, in which the is described as grantor, as “Frank H. Finch, widower, formerly of the city, county and State of New York, * * * and now of Chicago, 111.,” which deed recites that it is given in correction of the former deed of January 5, 1898, hereinbefore referred to, said latter deed being defective in that it does not state the true interest of Finch in the premises which were conveyed to him, in the deed made in the year 1897, as hereinbefore stated, and in which deed there was but one grantee, Frank H. Finch.
By the terms of the submission it is established and undisputed that the said Frank H. Finch was the sole grantee in the deed made in 1897, that he is the grantor in the deed of correction, that his wife had died in the interval, and that there was hut one person by the name of Frank H. Finch to whom the premises were conveyed or intended to he conveyed.
On the facts the plaintiff is entitled to a judgment for the specific performance of the contract for the sale of the real estate in question. The question involved appears to be a proper one for submission pursuant to the provisions of the Code. (See Viele v. Keeler, 59 Hun, 617; 13 N. Y. Supp. 196.) There was no need of an appeal from the judgment decreeing the insufficiency of the title. The plaintiff as vendor has accepted the judgment and obtained the additional deed in order to obviate or cure the defect therein adjudged. In Hellreigel v. Manning (97 N. Y. 56), where lands had been deeded to one Electa Wilds and the records showed that the only subsequent deed from her was made by one Electa Wilder, proof was *314received in an action for specific performance that there was but one person concerned and that her name was Electa Wilds; and it was held that defects in the record title may be cured by parol evidence and that as there was but one person, grantor and grantee, in the respective deeds, there was no defect in the title and specific performance was decreed.
The plaintiff is entitled to judgment for specific performance, with costs, pursuant to the terms of the submission.
Jenks, P. J., Burr, Woodward and Rich, JJ., concurred.
Judgment for plaintiff in accordance with the terms of the submission, with costs.